294 So.2d 829 (1974)
Mrs. Romalice ANDERSON
v.
BOHN FORD, INC.
No. 54757.
Supreme Court of Louisiana.
May 24, 1974.
Writ denied. On the facts found by the Court of Appeal, we find no error of law in the judgment complained of.
BARHAM, J., concurs. There may be a public policy consideration which should apply to the waiver of warranty of fitness of a new automobile by the dealer to the manufacturer. A proper showing could perhaps be made that this forced waiver on dealers is an illegal waiver of negligence contrary to the Code. Our record does not sufficiently develop this for the 3rd party plaintiff. Plaintiff could have recovered from 3rd party defendant if he had sued it. See Media Prod. Con. v. Mercedes Benz, 262 La. 80, 262 So.2d 377.
DIXON, J., concurs in the denial. The applicant's complaint (and that of amici curiae) addresses itself to the legislature.
TATE, J. and CALOGERO, J. are of the opinion that certiorari should be granted to determine whether or not public policy invalidates the waiver against defective manufacture exacted by the manufacturer from the franchise retailer. Under Louisiana law, the retailer is responsible for such defect to the consumer, and the retailer's right of recourse against the true wrong causer should not be subject to such limitation.